Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses many different structures for buttons, including movable buttons found within a protective case, and the use of a flange to support or seal these types of buttons.  The prior art does not teach or fairly suggest, as a whole, a composite button configured to be inserted into a button hole of a protective case and suitable for contacting a trigger button of an electronic device, the protective case including a casing peripheral wall that has an inner peripheral surface suitable for facing the electronic device, and an outer peripheral surface opposite to the inner peripheral surface, the button hole extending through the inner and outer peripheral surfaces, said composite button comprising: a soft material layer made of a material that is elastoplastic and having a contact surface suitable for contacting the trigger button of the electronic device, and a soft material connecting surface opposite to said contact surface; and a hard material layer connected to said soft material connecting surface; wherein at least one of said soft material layer and said hard material layer has a peripheral flange suitable for abutting against the inner peripheral surface of the casing peripheral wall; and wherein the soft material layer is movable relative to the inner peripheral surface of the casing peripheral wall of the protective case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648